DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7 and 9-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended independent claims of the claim set filed 02/20/2020 recite, in pertinent part, either “an end-piece for selective attachment” to the distal end of an insertion tube or “an end-piece/end portion/component for attachment” to the distal end of an insertion 
The amended independent claims of the claim set filed 02/20/2020 also recite, in pertinent part, “at least one basis guide having at least one surface flush relative to a portion of the end surface”. However, the specification, as originally filed, recites: 
[0089] This means that, when the endoscope is inserted in an orifice of the patient's body, the basis guides 70',50' and the surgical tools present therein are not protuberant; but, in fact, in a "retreated" position in relation to the rest of the distal end 12', not resulting in any trauma in the patient's body.

[0092] Due to the fact that the basis guides 70',50' and the surgical tools included therein are in "retreated" position in relation to the rest of the distal end 12', minimizing the injury caused to the patient, it is possible to remove the endoscope during the surgical procedure, to exchange the necessary surgical tools F and to insert it again.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 7, 9, 11-13, 16, 17 and 20-21 are rejected under pre-AlA 35 U.S.C. 102(b) as being anticipated by Matsuno (US 5562600).
Regarding claim 1, Matsuno disclose an endoscope (Fig. 1) to perform surgeries through translumenal orifices in internal organs, said endoscope comprising: an insertion tube (Fig. 1) having a distal end (1a); and an end-piece for selective attachment to the distal end and comprising: an outer peripheral surface that is oriented parallel to a longitudinal axis of the insertion tube (Fig. 5) and defines an outer periphery 
 Regarding claim 2, Matsuno discloses the endoscope according to claim 1, wherein the at least one basis guide (5) has two opposing and spaced apart surfaces (opposing and spaced apart surfaces of the top of 5; Fig. 5) that are both flush relative to and positioned adjacent respective portions of the outer surface (during movement of 5; Fig. 5), the two opposing and spaced apart surfaces each having a curvature that is congruent to a curvature of the respective portions of the outer surface (when 5 is moved; Fig. 5).
Regarding claim 3, Matsuno discloses the endoscope according to claim 1, wherein: the endoscope further comprises at least one command means (22) operatively associated with the at least one working channel (2); and the at least one command means (22) is configured to manipulate the at least one basis guide (5) independent of any movement of the distal end and of the insertion tube (Fig. 4).
 Regarding claim 4, Matsuno discloses the endoscope according to claim 1, wherein: the at least one working channel comprises at least two working channels (2 and 32; Figs. 1 and 4) enabling operation of at least one surgical tool (100); and one of the at least two working channels has a first diameter (diameter of 32; Fig. 4) and another of the at least two working channels has a second diameter (diameter of 2; Fig. 4), the second diameter being greater than the first diameter (Fig. 4).
Regarding claim 5, Matsuno discloses the endoscope according to claim 4, wherein the at least one basis guide (5) comprises a vertical basis guide operatively associated with the working channel having the first diameter (82; Fig. 4); or the vertical basis guide (5) is commanded by a lever (Fig. 1) arranged on a knob (6) and is fastened to the command means (22) on its back portion (Figs. 3 and 4).
Regarding claim 7, Matsuno discloses the endoscope according to claim 4, wherein the at least one basis guide (5) comprises a horizontal basis guide operatively associated with the working channel having the second diameter (2; Fig. 4); or the horizontal basis guide (5) is commanded by a rocker arm (Fig.1; 6) arranged on an operation section (Fig. 1) and is fastened to the command means (22) on its back portion (Figs. 3 and 4).
Regarding claim 9, Matsuno discloses the endoscope according to claim 1, wherein: the at least one open-ended cavity (Fig. 5 — cavity in which 5 is disposed) comprises a first cavity extending along a single axis (Fig. 5); and the insertion tube further comprises a second open- ended cavity (Fig. 5 — cavity in which 19 is disposed) having one open end and one closed end (Fig. 5), the one closed end of the second 
 Regarding claim 11, Matsuno discloses the endoscope according to claim 9, wherein the second cavity extends continuously along a single axis that is perpendicular to the single axis of the first cavity (Fig. 5), both axes of the first and second cavities respectively being each also perpendicular to the longitudinal axis of the insertion tube (Fig. 5).
Regarding claim 12, Matsuno discloses an end-piece (Fig. 5) for attachment to one end of an insertion tube for an endoscope, said end-piece comprising: an outer surface parallel to a longitudinal axis of the insertion tube and defining an outer periphery of the end-piece (Fig. 5); at least one end surface (distal end of 12, and 31 as a second distal end surface; Fig. 5) oriented perpendicular to the outer surface; at least one open-ended U-shaped cavity (Fig. 5 — cavity in which 5 is disposed) having a base surface (Fig. 5 — unlabeled base surface connecting 14 and 15) oriented perpendicular to the longitudinal axis of the insertion tube (Fig. 5) and two opposing and spaced apart side surfaces (14 and 15; Fig. 5) each oriented perpendicular to the base surface; at least one basis guide (5; Fig. 5) having at least one surface (portion of 5) flush relative to a portion of the end surface (31; during movement of 5) and two opposing and spaced apart surfaces (opposing and spaced apart surfaces of the top of 5) that are both positioned adjacent respective portions of the outer surface (adjacent the outer surfaces that intersect the top edges of 14 and 15 when 5 is moved); at least one working channel (2; Fig. 1) enabling operation of at least one surgical tool (100); and at least one command means (22) configured to manipulate the at least one basis guide 
Regarding claim 13, Matsuno discloses the end-piece according to claim 12, wherein the two opposing and spaced apart surfaces (opposing and spaced apart surfaces of the top of 5; Fig. 5) each have a curvature that is congruent to a curvature of the respective portions of the outer surface (when 5 is moved; Fig. 5).
Regarding claim 16, Matsuno discloses an end portion for attachment to an insertion tube for a surgical endoscope, said end portion (Fig. 5) comprising: an outer surface oriented parallel to a longitudinal axis of the insertion tube and defining an outer periphery of the end portion (Fig. 5); at least one end surface (distal end of 12) oriented perpendicular to the outer surface; and at least one open-ended cavity (cavity in which 5 is disposed; Fig. 5) having a base surface (Fig. 5 — unlabeled base surface connecting 14 and 15) extending along a single axis and oriented perpendicular to the longitudinal axis of the insertion tube and two opposing and spaced apart side surfaces (14 and 15; Fig. 5) each oriented perpendicular to the base surface, wherein the base surface (Fig. 5 — unlabeled base surface connecting 14 and 15) is parallel to and inset relative to the end surface (distal end of 12; Fig. 5) and at least one basis guide (5; Fig. 5) having at least one surface (portion of 5) flush relative to a portion of the end surface (31; during movement of 5) and also having two opposing and spaced apart surfaces (opposing and spaced apart surfaces of the top of 5; Fig. 5), the two opposing and spaced apart 
Regarding claim 17, Matsuno discloses the end portion according to claim 16, wherein: the endpiece further comprises: at least one working channel (2; Fig. 1) enabling operation of at least one surgical tool (100); and at least one command means (22) operatively associated with the at least one working channel (2); the at least one working channel (2) intersects a portion of the base surface of the cavity and a portion of the at least one basis guide (Fig. 4); and the at least one command means (22) is configured to manipulate the at least one basis guide (5) in a direction along the single axis independent of any movement of the distal end and of the insertion tube (Fig. 4).
Regarding claim 20, Matsuno discloses an end portion for selective attachment to one end of a surgical endoscope, the end portion comprising: a curved outer surface (Fig. 5); at least one open ended cavity (Fig. 5 — cavity in which 5 is disposed) in the outer surface, the at least one open ended cavity having a base surface (Fig. 5 — unlabeled base surface connecting 14 and 15) and two spaced apart side surfaces (14 and 15; Fig. 5), each of said side surfaces (14 and 15) extending along an axis oriented perpendicular to the base surface (Fig. 5); at least one basis guide (5) having at least one surface (portion of 5) flush relative to a portion of the end surface (81; during movement of 5), and two opposing and spaced apart surfaces (opposing and spaced apart surfaces of the top of 5; Fig. 5) positioned adjacent respective portions of the outer surface (when 5 is moved; Fig. 5); at least one working channel (2; Fig. 1) for passage of at least one surgical tool (100), the at least one working channel (2) 
Regarding claim 21, Matsuno discloses a component for attachment to an insertion tube for a surgical endoscope, the component comprising: a curved outer surface (Fig. 5); at least one open ended cavity generally U-shaped cavity (Fig. 5 — cavity in which 5 is disposed) in the outer surface of the component, the U-shaped cavity having a base surface (Fig. 5 — unlabeled base surface connecting 14 and 15) and two spaced apart side surfaces (14 and 15; Fig. 5), each of said side surfaces (14 and 15) extending along an axis oriented perpendicular to the base surface (Fig. 5); at least one basis guide (5) having at least one surface (portion of 5) flush relative to a portion of a distal end surface of the component (81; during movement of 5), and two opposing and spaced apart surfaces (opposing and spaced apart surfaces of the top of 5; Fig. 5) positioned adjacent respective portions of the outer surface (when 5 is moved; Fig. 5); at least one working channel (2; Fig. 1) for passage of at least one surgical tool (100), the at least one working channel (2) intersecting a portion of the base surface of the cavity (Fig. 4); and at least one command means (22) configured to manipulate the at least one basis guide in a direction along the single axis independent of any movement of the distal end and of an insertion tube of the surgical endoscope (Fig. 4).

Allowable Subject Matter
Claims 10, 14, 15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not specifically disclose an endoscope wherein: the at least one working channel comprises at least two working channels enabling operation of at least one surgical tool; one of the at least two working channels has a first diameter and another of the at least two working channels has a second diameter, the second diameter being greater than the first diameter; and the at least one basis guide comprises: a vertical basis guide positioned within the second cavity and operatively associated with the working channel having the first diameter; and a horizontal basis guide positioned within the first cavity and operatively associated with the working channel having the second diameter, as Matusno does not disclose both a vertical basis guide and horizontal basis guide having differing diameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795